21-11298-lgb         Doc 37      Filed 08/25/21 Entered 08/25/21 17:58:34           Main Document
                                              Pg 1 of 2



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
In re:                                                         Chapter 11

286 RIDER AVE ACQUISITION LLC,                                 Case No: 21-11298-LGB

                           Debtor.                             RELATED DOC. NO. 36
----------------------------------------------------------X


                                       AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss:
COUNTY OF NEW YORK )

         I, Reyko E. Delpino, being duly sworn, depose and says:

         1.      I am not a party to the action, and am over 18 years of age.

        2.       A true copy of the OMNIBUS REPLY OF 286 RIDER AVE DEVELOPMENT
LLC TO RESPONSES OF BE-AVIV 286 RIDER LLC AND 286 RIDER AVE ACQUISITIONS
LLC TO MOTION TO (I) DISMISS BANKRUPTCY CASE PURSUANT TO 11 U.S.C. §§ 105,
305 AND 1112 AND (II) FOR TURNOVER OF CERTAIN MEMBERSHIP INTERESTS UNDER
11 U.S.C. § 543 and DECLARATION OF MICHAEL LICHTENSTEIN IN FURTHER SUPPORT
OF MOTION TO DISMISS BANKRUPTCY CASE with Exhibits Thereto [ECF No. 36] were
served on August 25, 2021 via (i) Electronic Notice and E-Mail upon the parties listed on the
attached service list as denoted with a “*"; (ii) E-mail upon the parties listed on the attached
service list as denoted with a “**”; and (iii) via U.S. Mail postage pre-paid upon the parties listed
on the attached service list as denoted with a “***”.

                                                              /s/Reyko E. Delpino
                                                                Reyko E. Delpino
Sworn to before me this
25th day of August 2021.

/s/ Walter Lee Lewis
Walter Lee Lewis
Notary Public-State of New York
No. 01LE6143008
Qualified in Bronx County
My Commission Expires 03/07/22




59637261;1
21-11298-lgb      Doc 37       Filed 08/25/21 Entered 08/25/21 17:58:34      Main Document
                                            Pg 2 of 2



                                        SERVICE LIST

VIA ELECTRONIC NOTICE AND E-MAIL (*)
Joseph Thomas Moldovan on behalf of Interested Party Be-Aviv 286 Rider LLC
bankruptcy@morrisoncohen.com

Fred B. Ringel on behalf of Debtor 286 Rider Ave Acquisition LLC
fbr@robinsonbrog.com

United States Trustee
USTPRegion02.NYECF@USDOJ.GOV

VIA E-MAIL (**)
Greg Zipes on behalf of United States Trustee
greg.zipes@usdoj.gov

VIA U.S. MAIL (***)
NYS Dept. Taxation & Finance                    United States Attorney’s Office
Bankruptcy/Special Procedures Section           Southern District of New York
P.O. Box 5300                                   Attention: Tax & Bankruptcy Unit
Albany, NY 12205-0300                           86 Chambers Street, Third Floor
                                                New York, NY 10007
NYC Dept. of Finance
Office of Legal Affairs                         U.S. Securities and Exchange Commission
375 Pearl Street, 30th Floor                    New York Regional Office
New York, NY 10038                              Brookfield Place
                                                200 Vesey Street, Suite 400
Internal Revenue Service                        New York, NY 10281-1022
Centralized Insolvency Operations
P.O. Box 7346
Philadelphia, PA 19101-7346

Fischer Makooi Architects as creditor           Greg Zipes, Esq.
242 West 30th Street, Ste. 1102                 Office of the United States Trustee
New York, NY 1001                               201 Varick Street, Ste. 1006
                                                New York, NY 10014
Titan Engineers PC as creditor
1331 Stuyvesant Ave.
Union, NJ 07083

Robert Newblatt as creditor
286 Rider Ave Realty LLC
286 Rider Avenue
Bronx, NY 10451




59637261;1
